Citation Nr: 1452872	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  10-49 090	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Whether the recoupment of special separation benefits by withholding Department of Veterans Affairs (VA) disability compensation in the amount of $26,938.18 is proper.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran had active military service from August 1982 to July 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied service connection for tinnitus and an October 2010 decision by the VA RO in Atlanta, Georgia, determined that recoupment of special separation benefits by VA was proper.

On March 6, 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge, sitting at the RO.  He has also provided testimony at several RO hearings.  Transcripts of all hearings have been associated with the record.

The Board notes that in December 2013, the Veteran, through his representative, submitted a request for waiver of recoupment of his separation bonus.  The Board finds in the instant case that the request for waiver should be adjudicated by the Committee on Waivers and Compromise (COW) in the first instance and is not part and parcel of the issue currently before the Board.  That matter is therefore referred to the originating agency for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issue of entitlement to service connection for tinnitus is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify you if further action is required on your part.  



FINDINGS OF FACT

1.  The Veteran received special separation benefits after he was discharged from service in the amount of $37,414.14.

2.  Subsequent to active service, the Veteran was awarded entitlement to VA compensation benefits in an October 2010 rating decision.

3.  The RO subsequently recalculated the amount of special separation benefits to be recouped as $26,938.18, which was the original amount less withheld Federal income taxes withheld.


CONCLUSION OF LAW

The recoupment of special separation benefits by withholding disability compensation benefits in the adjusted amount of $26,938.18 was proper.  10 U.S.C.A. §§ 1174, 1212 (West 2002); 38 U.S.C.A. §§ 5107, 7104, 7104 (West 2002 & Supp. 2014); 38 C.F.R. § 3.700(a)(5)(iii) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  

The law is dispositive of this issue and the notice provisions of the VCAA have no effect..  See Manning v. Principi, 16 Vet. App. 534, 542-543 (2002), Sabonis v. Brown, 6 Vet. App. 426 (1994).  That is because no further notice or assistance to 

the Veteran would result in a different outcome because the facts make clear that recoupment is proper.  See Valiao v. Principi, 17 Vet. App. 229, 231-32 (2003) ("[w]here the facts averred by a claimant cannot conceivably result in any disposition of the appeal other than affirmance of the Board decision, . . . [t]he failure to carry out . . . required development under those circumstances is nonprejudicial error").  The Veteran was afforded Decision Review Officer and Board hearings on this matter.  VA also has no further duty to assist the Veteran in obtaining evidence where, as here, there is no reasonable possibility that any further assistance would aid him in substantiating his claim. See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2014); Wensch v. Principi, 15 Vet. App. 362, 368 (2001).  Moreover, because the issue is not medical in nature, there was no duty to provide a medical examination or obtain a medical opinion.

II.  Recoupment

Section 1174 of Title 10, United States Code, directs that an award of VA compensation is subject to recoupment of an amount equal to the total amount of separation, severance, or readjustment benefits received.  See 10 U.S.C.A. § 1174(h)(2) (West 2002); 38 C.F.R. § 3.700(a)(5) (2014).  Initially, this recoupment was computed using pre-tax dollars (i.e., the total amount of benefits received).  The law was later amended to provide that where payment of separation pay was made after September 30, 1996, or payment of special separation benefits under 10 U.S.C. § 1174a was made on or after December 5, 1991, VA will recoup from disability compensation an amount equal to the total amount of separation pay less the amount of Federal income tax withheld from such pay.  38 C.F.R. § 3.700(a)(5)(i), (iii).  The Federal income tax withholding amount is the flat withholding rate for Federal income tax withholding.  38 C.F.R. § 3.700(a)(5)(iii).

In the instant case, the Veteran was awarded service connection for hammertoes of the right foot by way of an October 2010 rating decision.  He was assigned a disability rating of 10 percent, effective from April 2, 2008.  In notifying the Veteran of his award, the RO informed the Veteran that he had been paid separation pay in the amount of $37,414.14, which would be recouped from his VA disability compensation.  It was indicated that recoupment would cease on October 1, 2033.  In March 2011, the RO informed the Veteran that it had received notification from the Department of Finance Accounting Services (DFAS) that it had erroneously been recouping the gross amount of the Veteran's special separation benefits as opposed to the after tax amount, which was calculated to be $26,938.18.  The notice then informed the Veteran that recoupment would cease in September 2026.

The Veteran's DD Form 214 verifies that he received special separation benefits upon discharge from service in July 1994 in the amount of $37,414.14.  Thus, in accordance with the applicable regulation, because the Veteran was paid special separation benefits after December 5, 1991, VA must recoup from disability compensation an amount equal to the total amount of separation pay less the amount of Federal income tax withheld from such pay.  38 C.F.R. § 3.700(a)(5)(iii).  The flat rate withholding for 1994 was 28 percent, 26 C.F.R. § 31.3402(g)-1(a)(7)(iii) (2014), which results in the computed after-tax amount of $26,938.18.  Accordingly, the Board finds that recoupment of the payment of special separation benefits in the amount $26,938.18 from the Veteran's VA disability benefits is proper and required by law.  10 U.S.C.A. § 1174(h)(2) (West 2002); 38 C.F.R. § 3.700(a)(5) (2014); see also Sabonis, supra.  

The Board has considered the Veteran's arguments against recoupment, which includes that he was not informed that his special separation benefit would be recouped if he subsequently received VA disability compensation.  However, the recoupment is required under the law.  See 38 C.F.R. § 3.700(a)(5) (citing 10 U.S.C.A. §§ 1174 and 1174a as statutory authority); see also VAOGCPREC 14-92 (discussing legislative history of 10 U.S.C.A. § 1174(h)(2) and 38 C.F.R. § 3.700(a)(5), and noting that the "effect" of subsection 3.700(a)(5) of the regulation was to "prevent duplication of payments of compensation and military separation and readjustment pay") (quoting 52 Fed. Reg. 27339 (July 21, 1987))).  Put another way, the regulation merely requires offsetting VA's own benefits payments by the amount of compensation received from the service department in order to prevent "duplication of payments," as required by law. Accordingly, the Veteran's challenge of the recoupment must be denied as a matter of law.  See Sabonis, supra.  Because the law, rather than the facts, is dispositive of the outcome of this appeal, the benefit-of-the-doubt rule does not apply. See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014).

ORDER

Recoupment of separation pay was proper and the appeal is denied.


REMAND

The Veteran claims that he has tinnitus related to active duty.  During his 2014 hearing, the Veteran testified that he had first experienced tinnitus symptoms during basic training after a grenade exploded in close proximity to him.  The Veteran stated that he went to sick call at that time and complained of ringing in his ears, which he reported had existed since that time.  He also indicated having reported tinnitus at the time of his separation examination.  

The Veteran's military occupational specialties of a switching central repairer and cartographer.  The STRs contain hundreds of pages of treatment entries, but no complaints or findings of auditory difficulty or tinnitus.  The report of an audiogram dated in August 1989 also indicates that the Veteran was not routinely exposed to hazardous nose and on a report of medical history dated that same month, the Veteran denied ear trouble and there is no indication of tinnitus on the accompanying examination report, despite it referencing mild high tone hearing loss.  On an April 1994 report of medical history, the Veteran denied having or having had ear trouble.  When filing for VA disability compensation upon discharge from service in July 1994, the Veteran made no mention of tinnitus or other auditory difficulty.  During a March 2008 VA audiology consultation, the Veteran reported tinnitus symptoms, which had been "present for a number of years."  Facility records document a history of a post-service gunshot injury/surgery to the left eye with residual metallic fragments about the left orbit and temple region.  Audiometric testing in March 2008 reveals asymmetric hearing loss.  

While there is a diagnosis of tinnitus, there is no medical opinion as to whether it is related to acoustic trauma in service.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA records reflecting treatment for pertinent disability.  All records and responses received should be associated with the claims file.  

2.  Refer the claims file to a VA audiologist to obtain an opinion regarding the etiology of the Veteran's tinnitus.  The virtual claims file, to include a copy of this REMAND, must be made available to the audiologist, and the report should include discussion of the Veteran's medical history and assertions (that have been summarized in this document).  

The audiologist opine as whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that-tinnitus had its clinical onset in service or is otherwise related to active duty.  For purposes of the opinion, the audiologist should note that the Board finds the claim of acoustic trauma in service to be credible.  However, the Board does not find the claim that tinnitus was present in service and continued since that time to be credible.  

The audiologist should set forth all examination findings (if any), along with complete rationale for the conclusions reached, in a printed (typewritten) report.

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


